Citation Nr: 0943885	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-37 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for spondylolisthesis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1989 to September 
1989, with additional Reserve service.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
spondylolisthesis which he contends results from service.  
Specifically, he alleges that a back injury he incurred while 
in civilian status in 1995 was permanently aggravated during 
a period of reserve duty.  In support of his claim, he has 
submitted private treatment records dated in August 1997 and 
January 2001, which demonstrate that his back condition 
worsened during the interim.  He has also submitted a letter 
from a private physician which suggests that his back 
condition was exacerbated by his activities in service.  

After making several attempts to locate the Veteran's active 
duty and New Mexico National Guard service treatment records, 
the RO was informed that no such records could be located.  
Where the service treatment records are unavailable, VA has a 
heightened obligation to explain its findings and 
conclusions, and to consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The claim 
was denied on the basis that no in-service injury could be 
substantiated in the absence of service treatment records.  
However, the Veteran has submitted a military medical record 
dated in April 2000 which shows that he was placed on a 
limited physical profile because of low back pain.  

The Board also notes that where lay evidence provided is 
credible and competent, the absence of contemporaneous 
medical documentation does not preclude further evaluation as 
to the etiology of the claimed disorder.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran 
contends that a pre-service injury was aggravated by service.  
When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  Rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.  However, the presumption of 
soundness attaches where a portion of the veteran's service 
medical records including his service entrance examination 
report were unavailable and were presumed to have been lost.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

Thus, the medical evidence of record establishes that the 
Veteran has a current disability which may be related to an 
in-service event (to include aggravation), but it is 
insufficient for the VA to make a decision on the claim.  A 
remand is therefore required to afford the Veteran a VA 
examination.  38 U.S.C.A. § 5103A(d)(2)(West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make additional 
efforts, utilizing any and all 
appropriate resources, to determine the 
Veteran's specific duty status in April 
2000.  If any relevant service records 
are discovered, they should be obtained 
and associated with the claims folder.  
Unsuccessful attempts to locate records 
should be documented in the claims 
folder. 

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
current severity of his back disability.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should conduct a thorough examination of 
the Veteran's spine and provide a 
diagnosis for any pathology found.  Based 
on the examination and review of the 
record, the examiner must answer the 
following questions:

(a) Does the evidence of record clearly 
and unmistakably show that the Veteran 
had a back disorder that existed prior to 
his military service?

(b) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?

(c) If the answer is no, is it at least 
as likely as not that the current back 
disorder had its onset in service?

A complete rationale is requested for any 
opinion provided.

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


